Title: From George Washington to the Commissioners for the District of Columbia, September 1795
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Alexandria [Va.] 26th Sep. 1795
          
          At this place, yesterday afternoon, I received the letter herewith enclosed from Mr Morris, in answer to one I wrote him; as much of a private as an official nature.
          It is for your information only I send it, to avoid a lengthy detail of its contents: to give which I have not time at present. When you have read it, be so good as to return it to Gentlemen Your Obedt Hble Servant
          
            Go: Washington
          
        